DECISION AND JUDGMENT ENTRY
{¶ 1} This is an administrative appeal brought pursuant to R.C. Chapter 2506.  Appellant, The Board of Trustees of New London Township, Ohio, appeals the decision of the Huron County Court of Common Pleas vacating the Board's decision denying appellee,
 {¶ 2} Adrian Spears, a use variance and finding the New London Township Zoning Ordinance to be unconstitutional.  Appellant asserts the following assignment of error:
 {¶ 3} "THE TRIAL COURT ERRED WHEN IT FOUND THE NEW LONDON TOWNSHIP ZONING RESOLUTION UNCONSTITUTIONAL BECAUSE IT IS NOT BASED UPON A COMPREHENSIVE PLAN."
 {¶ 4} In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant case law and applied this law.  After doing so, we conclude that the well-reasoned decision and judgment entry of the Honorable Earl R. McGimpsey properly determines and correctly disposes of the issue appellant now raises in this appeal.  We therefore adopt the judgment of the trial court as our own.  See Appendix A.  Appellant's assignment of error is found not well-taken.
 {¶ 5} The judgment of the Huron County Court of Common Pleas is affirmed.  Appellant is ordered to pay the costs of this appeal.
JUDGMENT AFFIRMED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Mark L.Pietrykowski, P.J., CONCUR.